I 7 7, 7, 1
                                  i<      r
                                 =;L,                "4                                  07/20/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: PR 06-0356


                                        PR 06-0356                         FILED
                                                                            JUL 2 0 2021
                                                                          l3ovven C,reenvvood
                                                                        Clerk of Supreme Court
IN THE MATTER OF THE AUTHORIZATION                                         State of Montana
OF A RETIRED JUDGE TO PERFORM                                   ORDER
A MARRIAGE CEREMONY



      The Honorable Gregory G. Pinski, Retired District Judge, having retired under the
judges' retirement system as providcd by law and having requested authorization to
perform a marriage ceremony,
      IT IS ORDERED that the Honorable Gregory G. Pinski is hereby called to duty as
a districtjudge to perform a marriage ceremony uniting Jaime Pinski Gipe and Brian Geike
on July 31,2021, in Cascade County, Montana.
      This Order is entered by the ChiefJustice pursuant to Article VII ofthe Constitution
ofthe State ofMontana and statutes enacted in conformity therewith and in implementation
thereof.
      The Clerk ofCourt is directed to mail a copy ofthis Order to the Honorable Gregory
G. Pinski.
                     ' day of July, 2021.
       DATED this lik4